Citation Nr: 0202349	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-05 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active military service from September 1956 
to September 1959, and from May 1960 to March 1966, and 
subsequent Army Reserve service.  This matter comes to the 
Board of Veterans' Appeals (Board) from the Department of 
Veterans Affairs (VA) Boise Regional Office (RO) December 
1999 rating decision which denied service connection for 
chronic right knee disability, bilateral hearing loss, and 
tinnitus.  As noted above, the Phoenix RO now has 
jurisdiction of this case.

Subsequently, by rating decision in April 2001, the RO 
granted service connection for bilateral hearing loss and 
tinnitus, amounting to a full grant of the benefit sought in 
that matter.  See Grantham v. Brown, 114 F.3d 1156 (1997).

The Board notes that service connection for chronic right 
knee disability was denied by RO rating decisions in February 
1997 and December 1998, but complete service medical records 
were unavailable at the time of those decisions; by rating 
decision in February 1997, the veteran was informed that his 
service connection claim would be reconsidered (consistent 
with Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999)) once 
complete service medical records would be associated with the 
file.  Such records were in fact associated with the file at 
a later date, and service connection for chronic right knee 
disability was denied on a de novo basis by the RO in 
December 1999 (now on appeal).


FINDING OF FACT

Chronic right knee disability was not clinically evident 
during the veteran's active service or for many years 
thereafter; competent medical evidence of record does not 
suggest that any current right knee disability is causally 
related to his active service, any incident occurring 
therein, or complaints of right knee pain reported in April 
and May 1957, or in November 1962.

CONCLUSION OF LAW

Chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted providing new statutory requirements regarding notice 
to veterans and their representatives and specified duties to 
assist in the development of a claim.  Recently, regulations 
implementing VCAA were published as a final rule.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

On review of the claims folder, the Board finds that all 
required notice and development action specified in VCAA and 
the implementing regulatory changes have been complied with 
in this appeal.  The duty to assist under the new statute has 
been fulfilled as all the evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  The Board is satisfied that the 
veteran has been adequately assisted in the development of 
his service connection claim, and that there are no 
outstanding pertinent records which the RO has not obtained 
or attempted to obtain.  No further assistance is needed to 
comply with the requirements of the new law regarding 
development of the veteran's claim.

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
allowed on a presumptive basis for arthritis, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2001).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  The Court established the following 
rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1994).  However, service connection may be granted 
for a post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (2001).

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  When the evidence supports the claim 
or is in relative equipoise, the veteran prevails.  Id., 
1 Vet. App. at 56.  Further, where the fair preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule has no application.

The veteran's service medical records during his first tour 
of active duty do not reveal any report or clinical finding 
of any right knee impairment on service entrance medical 
examination in September 1956.  In April 1957, he sought 
medical attention due to complaints of "trick" right knee 
which he reportedly experienced, intermittently, since a knee 
injury during a game of football in 1950 (whereby he 
reportedly "fractured" the knee cap); in May 1957, he had a 
follow-up medical examination, reporting continuing right 
knee pain, but examination revealed no impairment (an April 
1957 X-ray study of the right knee showed no abnormality).  
No pertinent report or clinical finding was noted on service 
separation medical examination in August 1959 or on 
reenlistment medical examination in May 1960.  In November 
1962, he reported pain, stiffness, and difficulty walking due 
to right knee impairment, reporting prior knee trauma in 
1950; X-ray study of the knee showed no abnormality.  No 
report or clinical finding of any right knee impairment was 
noted on reenlistment medical examination in March 1963, at 
any time during the remainder of his active service, or on 
service separation medical examination in March 1966.  

From December 1970 to November 1988, the veteran had service 
in the Army Reserve (including with the California Army 
National Guard (ANG).  His medical records during reserve 
service, including numerous periodic medical examination 
reports, do not reveal any complaint or clinical finding 
referable to any right knee injury or impairment before or 
after January 1986, but on medical examination performed for 
ANG purposes in January 1986, arthritis of both knees was 
noted.  

The veteran initially filed a claim of service connection for 
right knee disability in August 1996, suggesting that the 
disability had its onset as a result of knee injury during 
active service in June 1957.  

On VA orthopedic examination in November 1996, the veteran 
reported having sustained a twisting injury to the right knee 
during service in 1957, that he developed osteoarthritis in 
subsequent years, and that he underwent right knee 
arthroscopic surgery in 1996 (with removal of the medial 
meniscus).  On examination, some anterior bowing of the right 
tibia at the knee was noted, and he walked with antalgic 
gait, favoring the right knee.  X-ray study of the knees 
showed degenerative osteoarthritis.  Degenerative 
osteoarthritis of both knees, and status post medial 
meniscectomy of the right knee in 1996 were diagnosed.  

On VA orthopedic examination in October 1999, performed to 
evaluate impairment stemming from the veteran's left ankle 
disability, he indicated that he underwent arthroscopic right 
knee surgery two years earlier.

VA medical records from March 1995 to February 2001 document 
intermittent treatment for various symptoms and impairment.  
In July 1996, the veteran underwent right knee arthroscopic 
surgery and, on several occasions during medical treatment 
since July 1996, history of right knee impairment (including 
arthritis) with surgery in 1996 was indicated.

At a December 2001 Travel Board hearing, the veteran 
testified that he initially injured his right knee while 
playing football when he was 9 or 10 years old.  The injury 
reportedly did not result in any fracture (notwithstanding 
notation in his service medical records to the contrary) and, 
following application of an Ace bandage around the knee and 
conservative medical treatment, the contusion healed without 
permanent residual disability or impairment; at the time of 
service entrance, he stated he did not have any right knee 
impairment, and during service in 1957, he sustained right 
knee trauma during physical training; he reported he sought 
medical care and was issued an Ace bandage and was informed 
that nothing was wrong with the knee.  He testified that he 
did not have any right knee impairment during the remaining 
years of active duty following knee trauma in 1957, or during 
the 18 years of subsequent reserve service (he retired from 
the reserve in 1988).  He believed that his current right 
knee disability was related to in-service trauma because, 
when he sought VA medical treatment for the knee in 1996, he 
was informed that something may have happened to his knee in 
the past.  

Based on the entire evidence of record, the Board finds that 
service connection for chronic right knee disability is 
unwarranted.  As discussed above, the veteran's service 
medical records reveal reports of right knee impairment in 
April and May 1957, and again in November 1962, which he 
reportedly experienced, intermittently, since a football 
injury when he was a child.  However, notwithstanding reports 
of "trick" right knee and knee pain during service, chronic 
right knee disability was not shown, clinically, at any time 
during active service (including on service entrance medical 
examination in September 1956), or during reserve service 
before or after January 1986 (only on medical examination in 
January 1986 was osteoarthritis of both knees diagnosed); 
during his reserve service, he underwent numerous periodic 
medical examinations, not suggesting the presence of any 
right knee disability or impairment; April 1957 and November 
1962 X-ray studies of the right knee revealed no abnormality.  

The first post-service clinical evidence pertinent to the 
veteran's service connection claim consists of January 1986 
medical examination report, dated some 20 years after his 
active service separation, indicating that he had arthritis 
of both knees.  No further report or clinical finding 
referable to any right knee disability was made until July 
1996, when right knee arthroscopic surgery was performed; 
thereafter, right knee impairment, including arthritis, was 
repeatedly indicated during outpatient medical treatment and 
on VA medical examination (including in November 1996).  
However, at no time during medical treatment has a physician 
suggested that any right knee disability was related to in-
service injury or trauma and, as discussed above, the 
numerous medical examinations (including repeated X-ray 
studies) during active service, during reserve service, and 
following retirement therefrom, failed to disclose any 
organic right knee impairment (with the above-noted exception 
of medical examination report in January 1986 and medical 
records during and after July 1996).  

The Board is mindful of the veteran's contention that his 
right knee disability is related to an injury in service.  
While the sincerity of his contention is unchallenged and his 
competence to testify as to observable symptoms such as pain 
is noted, consistent with Cartright v. Derwinski, 2 Vet. 
App. 24 (1991), he is simply not competent, as a layman, to 
render a medical diagnosis of chronic disability of the right 
knee, or to provide an opinion as to an etiological link 
between any current symptomatology and active service or any 
incident occurring therein.  See Grivois v. Brown, 6 Vet. 
App. 136 (1994), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, (1992).  

The Board has considered the matter of resolving the benefit 
of the doubt in the veteran's favor; however, application of 
the rule is only appropriate when the evidence is evenly 
balanced.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-
56.  Such is not the case here where the weight of the 
evidence is to the effect that the veteran's right knee 
disability, including arthritis, was not incurred or 
aggravated during active service (this conclusion is 
supported by the numerous medical examination reports, both 
during active service and during service with the reserve, 
showing no impairment of the right knee).  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for chronic right knee disability is 
denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


